OFFICE   OF   THE    ATTORNEY     GENERAL     OF   TEXAS
                                       AUSTIN

GROVER     SELLERS
ATTORNEY    GENERAL




Honomblo Rod Prloo, Chatmu
carrittooa JudlelalDlrtiiot
Houeo of kproao8tatlvor
Aurtln, Tmr
near sir:
                                                                            Auditor   for




      ua.atleoot 33,781
      state      Captroll~
                                                          ld w   lnv   In   this oounty

                                                 tatod Civil Statutor, provitlor
                                                   lf CouatyAudlton la aoun-
                                                  r mom    inbabltaats   locording
                                                  , o r h wla $   l tax v81uatien
                                                  la rec
                                                      r mo r e,
                                                             lo c a r dla
                                                                      to theg
                                                e Co unty
                                                        do es
                                                            not h r .llther the



                                  Veraon’a Annotated ClrU Statutea, provides:

           “When the canmlsaloners taourtof a couatr not q entloaad
      and enussratedin the preceding   article shall detowfne that
      an auditor la a public nscsrslty  ln the dispatch of  the county%
      h u slno ~and
                a   lhnll eater aa order won the minutea of said
Hanonblo kd Prloo,-0     2


    court filly setting  out  the IYIIOIU   for the noaoaalt~or
    an auditor, and aball oauae luob ardor to IN c4rtlrl4dto
    tbo dlatrlct   J-r   barlag jurlrdlotlon    in the aounty,
    uld  Jw      or Jar    shall, if aaid nraamk      aonslderod
    good and auftlclont, to appoint 8 countywdltor a8 pro-
    vldod ln the p r o c mdw lrtlalo,vho ahall Qualifyurd par-
    foma all the dutlea MZulXWd of aouut~ rddlton by the lnva
    of thlr rtito,and vho rball maolvo aa oaponratlon for
    la188*rvlc*8 la eoullty    wlditor m uuluirlulmy or not more
    than the annual totalaaop~pratlon&d/or ulmyallouod or
    paid tbo aam4a~orand oollootorOS tax.8 la bl8 county, and
    not 148s than the annual salary allovod much countyludlbor
    undo? the gonerallaw provided in Article 1645, RorlaodCl-
    rll Strtutoa,aa saiaid    o?tlolo ulated on Jumry 1, lgkri
    ouch  salary OS the oountyauditor to k dot4mlnd.d uxl fir-
    4d by th4 dlatrlctju@ or dlatrlct        juda4aharw jurladlc-
    MT: in the county,a Mjorlty thereofruling, said annual
            to bc paid aonthly out ol the pnorsl fUad 05 the Coun-
         %.m action OS @aid dlatrlat j-o or dlatr2atjuma ln
    %orilalrq    and flxln~~ the ral8~    of the countyauditor ahall
    k udr br ordorand noordod in th4 olnutoa of the diatrlct
    oaurt of tho county     and the clerk thonof ah11 aertlw     the
    amao for obsorvuwo to tho oo~llaalcnora*      aocrt vbleh aball
    be the aauao of the wo to bo noorded in lta llmat.8~ a?-
    ter thr ralary of the county auditorha hen fixed by the
    dlatrlctju@r or dlatrlct judgoa,no chsage In such 8alary
    rhall tborocitor boom dfOUtfQ*        until tho b@nning of the
    nod lnaulng flail yur of tho couaty~ provldod, havowr,
    my inoroaso in tho acti-       of mq aucb county auditor   ovoc
    and lbovo tho anuual salarylllovod luoh county auditorwa-
    der the grnonl l&v pravldod in Article 1645, ea uld Artl-
    013 lxlatod on Jnmmry 1, 1940, ahall only k allarodand
    paralttcdrlth tha lxpreaa conaontand approvalof tbo am-
    llaaionerv'court of tbo uouaty vhoae oounty mulltar 1s a?-
     feeted or nay ba lffoctulby thr pro~lalonaof tbla act; such
     oonasntand approvalof such ooumla8lonmra~      court ahall bs
    mndo by order of such court and recorded in the slnuter of
     th4 crmmlealonera~ court of such county.     Provided,said dlt-
     trlct judg4 or districtjudgoa rho11 hv4 the paver to dlr-
     continuethe servicesof the county auditoras providedfar
     in thit article al:any time after the lxylmtlm       gf one (1)
     year Cram the epLolntment, when it ab clearly rhavn that suck
     auditor la nDt 8 F-ublicnecesalty, am.!hi8 rewlccs are not
HtmorabloHOd PrlCo~ F'8gO3


          owurato            rltb hla       ulary.'

             Artlolo 1645, VOP~AOIS~S ArIaoUtedCivil Statutes.es It
lXiStOd      January    1,    190,     &       b   & XTtl8 ?OliBVS:

             "In any oounty brlag a populatlm of tblrty-flrothou-
                                                        to tbo pre-
          sand (35,000)lahsbltaato, ok lvor# lo o o r dlng
          aodlng Podoral Con81.18,or hvlag               a tu   nlwtlen   of Fl?tom
          Mlllloa ($15,000,000)Dollar8,or over, accord                     to tbo
          lert &ppTOQOd tu S'o118, thOM ah11 k                          9
                                                                 bloxmlal J appoint-   '
          od oa auditor of looount8 axad ?bAnCe8,                tho title of Beid
          oS?loer to b8 county rudltor,vho ah811 hold hlo Offlao for
          tvo (2) yearn, and who ah11 naelro as aagn8stlan      for his
          80N1aa8 on@ shmdrd end Tumty-lrlveDollar8 ($125.00)for
          tech mllllon dollars,or ILLor portiontheroof?ra the e8-
          aeaaea valuation,the UUIUEs.aal.8~7 to bo oaaputed f’roa the
          last approved tax bollj said annual 8alaly fram Count ?Undr:
          Shll,nOt     ucood         Thno    cbaruad    bil lhmdrod Dellam   dS,600)
          . . .
             It 0111 be notod that Article 1646 provldoa La lffo c t
th t the 0CUnt.y auditor   ~ppO%lltOd U8Id.T the pl'Ovio1o58 Of nld
StAtUtO      ah11      TOCOiVe l
                            O~&%Wti=            fOT his SOZ’V~COS     l8 WuntJ
auditor an annualulmy a? not mom than the unnml totrlaae-
pOn8AtlOZi   At&d/orDa-l7  ellwed Or paid the 0880880T and colloct-
Or of tue8     La hi8 County and not 1088 than the annusl Da&l7                  al-
loved,8ucbcounty auditor under the geornl lav provided ln Arti-
cle 1645, as said artlclo lxlrted on January 1, 1940. 4ccordlng,
to tho tu     valuatlaa of Llaoatono      oouaty tho umual ulary or
OOISQOll88tiOli or tho&r oounty luaitor under Artlolo 1645, &I Setd
artlclo. lal8tod om Junmr;l 1, 1940, vould bo Plghteon Xmdred ead
Sovonty-flvo    doll&r8 ($1875.00), aat i8 the Plnlm~               ulery      or
ccaponaatloa fixed by Artlalo 1046. The am-1                 8mxlmm salary
allovod tho cinmty auditor under artlelr 1645 csnnot be PIWC thsn
the 8mWit elloved the es8e88or end OOllOCtOr Of tEUt8                 ti   SUCh    cow-
tY *  The lel&ry of the county sudltor           is to be fixed rad dbtemin-
ed by the di8tTlCt #Udg      or dirtriot      jUd@S     hpVbg   jU,TiSdiCtl~
in the county, end vhere Lhere la more then one dl8tTiCt juae, e
majority ruling Irm8t b0 had Y.6detormlnfng md ?W.ng the salary
~,fthe county auditor. th/bVtT,          if IbtM      18 JSn~ inCI'tR84i.ll    tht
selary of the county auditor over and ebove the annual aalsrg al-
loved the courty auditor under the general lav provrded in Article
l&5, as raid artlclc exlated on J8mmr~ 1, 1940, the sane sblZ
only be ellovod and permitted vlth the lxpre88 oonsoutand appro-
~81 of the o~t88i~Or8’         OOurt of the OCUtJ vhoao COIIntyeudlt-
or 18 afiected by the pTaVl8l~8          Of the aCta lnd 8UCh OoluOUt and
approval of SUCK pr9ViSbOnS      Of tht    Aat,    4d   8uCb  COn84nt    and   A?-
>:rovs1of such cmrQlBnl3ner8' court, &1111 be IMdb by order oi
fuch cC)u?tand r+xwded l.nthe ainutes o? tkb cmi6slonCPs’                       c%?t
o!-   %Jch   Cmint~.
leltonblo Rod Prioo, mp    4




          Sur nr ir lttg
                      y o,
                         ub lwr dvlr o tl;
                                       flnt   th a t
                                                   th 8
                                                      8lnlmmea -
po8nt1at o fth o Oeu8LJ
                     8Jito r o fLl8oote88 Cmltt~',18 tig 2lteo n
Hu8dr o do 8dk v~t~-fln
                     Dellwa ($l8moo)porurm,uAd                    thmt
hho mulmm aapoautlam   oi ulb mtat~ tiltor    cannot ntcemd the
mual to-1 oapenration and/or salary allow6 or paid the WI-
ls~or and oollo~torOS turn8 in Llmrtom   cowtt7,


                                           four@ very truly,
                                       ATTomtT mtxML           dr TuA8

                                       *
                                                   Al-d.11
                                                         Vllllu~
                                                        AmBlrtMt
Wtrdtb#         A?PRoYm?a.9,19@
                Crloa C. Aah1.r (8)
                 ?InaT AisX8TAm
                 ATTORHU  -




                                                   APPROVED
                                                    oplnlen
                                                    ccmaitte